Exhibit ROBISON, HILL & CO. Certified Public Accountants A PROFESSIONAL CORPORATION BRENT M. DAVIES, CPA DAVID O. SEAL, CPA W. DALE WESTENSKOW, CPA BARRY D. LOVELESS, CPA STEPHEN M. HALLEY, CPA CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS We have issued our report dated October 6, 2009 accompanying the financial statements of Pegasus Tel, Inc. which are included in this Form S-1 registration statement.We consent to the incorporation by reference in the registration statement of the aforementioned report. /s/ Robison, Hill & Co. Robison, Hill & Co. Certified Public Accountants Salt Lake City, Utah November
